Electronically Filed
                                                          Supreme Court
                                                          SCPW-16-0000391
                                                          04-AUG-2016
                                                          10:39 AM

                            SCPW-16-000391

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                      RONALD G.S. AU, Petitioner,

                                  vs.

 THE HONORABLE RHONDA NISHIMURA, CIRCUIT COURT, FIRST CIRCUIT,

                              Respondent.



                          ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Ronald G.S. Au’s

petition for a writ of mandamus, filed on May 11, 2016, the

July 11, 2016 submission, the documents attached thereto and

submitted in support thereof, and the record,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, August 4, 2016.

                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson